Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-11, 22, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1: the tangential flow filter connected” is grammatically confusing (“the tangential flow filter being connected” is suggested); and, 
recitations of “and” after the “third fluid flow tubing” clause as well as after “the second aseptic connector” clause raises an issue as to which component is the last item in a series of components that the system comprises.
In each of claims 2 and 22, “membranes greater than 0.1 micron” is vague and ambiguous as to what property of the one or more membranes of the tangential flow filter is being recited (pore size?, thickness?).
In each of claims 3, 9, 23 and 25, absence of “the” preceding “tangential flow filter” is confusing as to whether such filter refers back to the filter introduced in claim 1.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,711,238. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims, taken as a whole recite substantially the same combination of limitations recited in patent ‘238 and differ from the claims of ‘238 by reciting system or apparatus claims rather than claims to a method of assembling a system. However, substantially all of the system components recited in the instant claims are recited which are recited as comprised in the system of the claims of ‘238, hence the system of the instant claims is obvious over the patented claims and constitutes a broader, genus system relative to the narrower, species claims patented claims.
Claims 1, 7-9, 21, 25 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 7 of copending Application No. 16/912,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims, and claims 3 and 7 of patent ‘859, each taken as a whole, commonly recite substantially all the features of a system for tangential filtration of cell-containing fluid within a bioreactor vessel, except differing in claim construction and in order of recitation of system components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 21-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schick et al PGPUBS Document US 2006/0118472 (Schick) in view of Davis et al PGPUBS Document US 2013/0115588 (Davis) and Izraelev PGPUBS Document US 2004/0234391. Referenced paragraph numbers of the Specifications of the relied upon PGPUBS Documents are identified with “[ ]” symbols.
Regarding claim 21, Schick discloses a system for tangential flow filtering, 
comprising: 
a disposable pumphead 45 [0044] in fluid communication with a tangential flow filter [0071] and a bioreactor cell-culturing vessel 81 having connections to feed tubing and return tubing [0073];
first fluid flow tubing 65 or 84 in fluid communication with the disposable pumphead and the vessel [0060, 0073] ;
a first aseptic connector 85 connected to the first flow tubing [0073];
second fluid flow tubing 68 or 87 in fluid communication with the disposable pumphead and the tangential flow filter [0061, 0074];
a pressure sensor 55, 97, 98 or 99 for sensing the pressure within the second fluid flow tubing [0071, 0076];
waste material tubing 68 or 87 in fluid communication with the tangential flow filter, the waste material tubing configured for carrying permeate flow from the tangential flow filter [0060, 0061, 0074]; 
third fluid flow tubing  65 or 92 in fluid communication with the tangential flow filter and the vessel 92 [0060, 0075];
a second aseptic connector  66 or 91 [0060, 0074, 0075] connected to the third fluid flow tubing; and
a reusable control system (controller 46) including a reusable pump motor couple-able to the disposable pumphead [0095] ;
wherein the first aseptic connector is configured for attachment to the feed tubing of the vessel and the second aseptic connector is configured for attachment to the return tubing of the vessel [0060, 0061, 0074-0076].
Claim 21 and claims dependent therefrom differ by requiring the pumphead as also being sterilized and the pumphead as comprising a levitated rotor.
Davis teaches a system for filtering and culturing cells circulating to and from a bioreactor through a tangential hollow fiber filter [0024-0029], wherein all of the components of the system and hence the pump and associated pump head are pre-sterilized [0011]. 
It would have been obvious to one of ordinary skill in the art of designing bioreactor-containing and filtration-containing recirculation system to have modified the Schick system, by coupling all of the system components to a source of sterilizing fluid, or of sterilizing heat, for pre-sterilizing, as taught by Davis, in order to prevent contamination of the cells being cultured.
Schick discloses the pump and pumphead being utilized being a peristaltic pump and associated pumphead [0044]. 
Davis also teaches that pumps or pump heads other than peristaltic pumps such as positive-displacement pumps being utilized [0059]. 
Izraelev teaches to utilize a positive displacement pump having a levitated rotor type pumphead [0009] for applications where a stable, pumping rate is desired in applications concerning fragile fluid and fluid-components such as for pumping of blood [0005]. 
In summary, it would have been obvious to one of ordinary skill in the art to have supplemented the pump of Schick, or substituted for the peristaltic pump and pumphead, by providing a positive displacement pump with a levitated rotor pumphead, as taught by Davis and Izraelev, in order to pump the fluid or fluids in the system at a more stable, and higher pumping rate, without damaging fragile cells processed in the system.
Davis further teaches: 
a hollow fiber tangential flow filter being employed having a pore size which is optionally greater than 0.1 micron for claims 22 and 25 [0088], sized to optimize flow and capture of cell contaminants in the retentate [0085]; and
optionally comprising a modified polyether sulfone membrane material (modified by steam or chemical sterilization) for claim 23 [0098, 0099], being suitable for use with biochemical cell-culturing systems to minimize any damage to cells during the filtration [0085-0088, 0098].
For claim 24, Schick teaches the tubing optionally employed with pinch valves, hence inherently being flexible tubing [0058, 0081].
For claims 26 and 27, Schick further discloses one or more additional connectors 91-93 coupled to one or more of the fluid flow tubing lengths, for varied purposes, such as for storage in reservoir process storage bag [0075]. Intended use of such additional connector for priming the pumphead is of little patentable weight, since there is no corresponding structure coupling or communicating such additional connector to a source of priming fluid or to the pumphead. 
For claim 27, Schick discloses all of the connectors of the system being automatically controllable, hence optionally, being self-closing [0078, 0080, 0081].
	ALLOWABLE SUBJECT MATTER
Claims 1-11 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and Obviousness Double Patenting set forth in this Office action. Independent claim 1 would distinguish over all of the prior art of record, as well as the prior art applied or otherwise cited in this Office action, in view of recitation of a system in which the disposable pumphead and tangential flow filter are assembled as a sterile unit and configured for attachment to a vessel having feed and return tubing, such system also comprising a reusable control system with reusable pump motor coupled to the disposable pumphead, and a plurality of tubing or tubing lengths and connectors coupling to ports of the tangential flow filter, pumphead and feed and return tubing of the vessel as claimed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moffitt et al PGPUBS Document US 2003/0136716 is of interest with respect to pump priming or priming of pump heads in a biochemical system, and hence may be pertinent to claims 26 and 27 if these are modified to positively recite structure corresponding to the priming function.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
09/09/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778